*By the Court :
The declaration did not profess to set out in so many words the original affidavit made by the defendant. It only stated the substance in general terms. This was sufficient for all the purposes of justice. The particular day upon which it was alleged- that the *64offense was committed was not material for the defendant’s defense, and the paper offered in evidence comported substantially with the allegation in the declaration. It was not a ease of technical nicety, but of substantial accordance. The paper ought to have been received in evidence, and it was error to reject it.
The other testimony was improperly received, as has been already decided in a case between the same parties. 3 Ohio, 66.
The judgment is reversed, and the cause remanded to the court of common pleas for further proceedings.